[Cite as State v. Lanier, 128 Ohio St. 3d 339, 2011-Ohio-5.]




             THE STATE OF OHIO, APPELLEE, v. LANIER, APPELLANT.
            [Cite as State v. Lanier, 128 Ohio St. 3d 339, 2011-Ohio-5.]
Judgment of the court of appeals vacated in part, and cause remanded to the
        court of appeals for application of State v. Johnson.
    (Nos. 2009-0232 and 2009-0328 — Submitted January 4, 2011 — Decided
                                     January 5, 2011.)
    CERTIFIED by and APPEAL from the Court of Appeals for Hamilton County,
               No. C-080162, 180 Ohio App. 3d 376, 2008-Ohio-6906.
                                  __________________
        {¶ 1} Sua sponte, case No. 2009-0232 is dismissed as having been
improvidently certified.
        {¶ 2} In case No. 2009-0328, the portion of the court of appeals’
judgment addressing appellant’s third assignment of error below is vacated, sua
sponte, on the authority of State v. Johnson, 128 Ohio St. 3d 153, 2010-Ohio-
6314, 942 N.E.2d 1061, and the cause is remanded to the court of appeals for
application of our decision in State v. Johnson.
        {¶ 3} Oral argument in these cases scheduled for January 18, 2011, is
accordingly canceled.
        O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                                  __________________
        Joseph T. Deters, Hamilton County Prosecuting Attorney, and Scott M.
Heenan, Assistant Prosecuting Attorney, for appellee.
        Roger W. Kirk, for appellant.
        Timothy Young, Ohio Public Defender, and Terrence K. Scott, Assistant
Public Defender, urging reversal for amicus curiae, Ohio Public Defender.
                               ______________________